      Case 2:18-cv-13714-SSV-JVM Document 1 Filed 12/13/18 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

HAROLD E. NEWSOME                                                 CIVIL ACTION

VS.                                                               NO. 2:18-CV-13714

HARTFORD LIFE AND ACCIDENT INSURANCE
COMPANY

                                        COMPLAINT

  The Complaint of Harold E. Newsome respectfully alleges:

  1. This is a claim for ERISA Waiver of Premium and Permanent and Total Disability benefits.

  2. This Court has jurisdiction and venue under 29 U.SC. Sec. 1001 et. Seq; 29 U.S.C. Sec.

      1132(e)(1)(2).

  3. Plaintiff, Harold E. Newsome, of lawful age and a resident of Morrilton, Arkansas, is a

      plan participant and beneficiary of an ERISA plan created by his employer, Green Bay

      Packaging, Inc. and an insured participant of a group disability policy issued by Hartford

      Life and Accident Insurance Company.

  4. Defendant, Hartford Life and Accident Insurance Company. (“Hartford”), is a foreign

      corporation, doing business in Louisiana. Upon information and belief, Hartford is

      incorporated in Hartford, Connecticut,

  5. Hartford issued a group life policy insuring the employees of Green Bay Packaging.

      Plaintiff is a beneficiary and insured under the policy.

  6. ERISA mandates that all plan administrators discharge their duties in the interest of plan

      participants and beneficiaries. 29 USC Sec. 1104(a)(1).




                                                1
   Case 2:18-cv-13714-SSV-JVM Document 1 Filed 12/13/18 Page 2 of 5



7. The subject policy provides for continuing life insurance coverage and permanent and total

   disability benefit payments so long as Plaintiff is disabled from performing any work for

   which Plaintiff is qualified by education, training, and experience.

8. Plaintiff had worked as a back tender For Green Bay Packaging, Inc. before he was forced

   to stop working around February 13, 2016 due to vertigo symptoms related to a debilitating

   brain tumor. He suffers from vertigo, fatigue, decreased range of motion, weakness,

   balance issues, loss of dexterity, loss of mobility, difficulty ambulating, etc.

9. Plaintiff filed a claim for Waiver of Premium and Permanent and Total Disability benefits

   with the Plan because his medical condition has precluded him from continuing to perform

   the duties of his job or the material duties of a reasonable alternative job since February

   2016.

10. Plaintiff is disabled under the terms of the Waiver of Premium and Permanent and Total

   Disability policy issued by Hartford.

11. Hartford denied his claim for waiver of premium benefits and permanent and total

   disability benefits by letter of January 6, 2017 stating that it believed that Plaintiff was not

   disabled for a continuous 6 months as required by the policy.

12. Plaintiff appealed the denial by letter of January 17, 2017 in which he enclosed a letter

   from his treating doctor as well as an MRI report demonstrating the severity of his

   condition. In this appeal letter, he also explained that he cannot sit or walk for long periods

   and that he has to use a wheelchair to ambulate. He also explained that he has limited use

   of his left arm, and that he has numbness in his fingers and chronic neck stiffness. The

   medical records submitted with the appeal as well as the records had already received

   demonstrated that his vertigo symptoms prevented him from working since February 2016,



                                              2
   Case 2:18-cv-13714-SSV-JVM Document 1 Filed 12/13/18 Page 3 of 5



   that the cause of his symptoms was determined to be a large brain tumor which was

   required to be surgically removed, that this surgery was originally scheduled in March 2016

   but was then rescheduled to May 2016 and that he has not recovered to an extent that he

   can return to work since the surgery, as even Hartford’s own reviewing doctor has

   determined.

13. Plaintiff has been determined to be disabled by the Social Security Administration and is

   receiving Social Security disability benefits.

14. Hartford unlawfully denied Plaintiff Waiver of Premium and Permanent and Total

   Disability benefits he is entitled to under terms of the policy.

15. Plaintiff appealed the denial, but Hartford upheld its previous decision.

16. Hartford’s denials are based on insubstantial evidence and are arbitrary and an abuse of

   discretion.

17. Plaintiff has exhausted his administrative remedies and now timely files this suit to reverse

   Hartford’s denial of Waiver of Premium and Permanent and Total Disability benefits.

18. Hartford has abused its discretion as plan administrator by denying Plaintiff’s claim for

   Waiver of Premium and Permanent and Total Disability benefits in bad faith.

19. Hartford has abused its discretion by failing to consider the disabling, synergistic effect of

   all of Plaintiff’s medical conditions.

20. Hartford has abused its discretion by failing to consider his medical condition in relation

   to the actual duties of his occupation.

21. Hartford administered Plaintiff’s claim with an inherent and structural conflict of interest

   as Hartford is liable to pay benefits from its own assets to Plaintiff, and each payment

   depletes Hartford’s assets.



                                              3
   Case 2:18-cv-13714-SSV-JVM Document 1 Filed 12/13/18 Page 4 of 5



22. Hartford has failed to give the policy and Plan a uniform construction and interpretation.

23. Hartford chooses to conduct reviews of denied claims in order to maintain strict control

   over its risk of loss and to maintain higher profit margins than if a financially independent

   third party decided the appeals.

24. As a routine business practice, Hartford uses the appeals process to support initial benefit

   denials rather than to review impartially whether it should reverse appealed denials.

25. Plaintiff has been denied the Waiver of Premium and Permanent and Total Disability

   benefits due to his under the Plan, has suffered, and is continuing to suffer economic loss

   as a result.

26. Plaintiff is entitled to an award of interest on all money that Defendants should have paid

   to Plaintiff.

27. Defendant’s denial has required Plaintiff to hire attorneys to represent him in this matter to

   recover Waiver of Premium and Permanent and Total Disability benefits due to his under

   the Plan.


   WHEREFORE, Plaintiff prays for judgment against each Defendant as follows:

       1. For all benefits due Plaintiff in the past and future under the Plan, plus pre- and

           post-judgment interest;

       2. For all reasonable attorney fees;

       3. For costs of suit; and

       4. For all other relief as the facts and law may provide.


                                                  Respectfully submitted,

                                                  /s/ Reagan Toledano
                                                  Willeford & Toledano
                                                  Reagan L. Toledano (La. 29687)

                                              4
Case 2:18-cv-13714-SSV-JVM Document 1 Filed 12/13/18 Page 5 of 5



                                   James F. Willeford (La. 13485)
                                   201 St. Charles Avenue, Suite 4208
                                   New Orleans, Louisiana 70170
                                   (504) 582-1286; (f) (313)692-5927
                                   rtoledano@willefordlaw.com




                               5
